Name: Commission Regulation (EEC) No 2592/81 of 4 September 1981 re-establishing the levying of customs duties on other made up textile articles, woven, excluding those of categories 113 and 114, products of category 112 (code 1120), originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/ 10 Official Journal of the European Communities 5 . 9 . 81 COMMISSION REGULATION (EEC) No 2592/81 of 4 September 1981 re-establishing the levying of customs duties on other made up textile articles, woven , excluding those of categories 113 and 114 , products of category 112 (code 1120), originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3320/80 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Whereas , in respect of other made up textile articles, woven , excluding those of categories 113 and 114, products of category 112, the ceiling is 4 080 tonnes ; whereas on 27 August 1981 the amount of imports into the Community of the products in question origi ­ nating in Thailand, a country covered by preferential tariff arrangements, reached that ceiling ; whereas , bearing in mind the objectives of Regulation (EEC) No 3320 /80 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Thailand , Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ( ! ), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B , fo/ each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Article 1 As from 8 September 1981 , the levying of customs duties , suspended in pursuance of Council Regulation (EEC) No 3320/80 , shall be re-established in respect of the following products , imported into the Commu ­ nity and originating in Thailand : Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion , originating in any of the said countries and terri ­ tories , once the relevant Community ceiling has been reached ; Code Category CCT heading No N1MEXE code ( 1981 ) Description ( 1 ) ( 2 ) (3) (4) 1120 1 12 ex 62.05 62.05-10 ; 30 ; 93 ; 98 Other made up textile articles ( including dress patterns) : Other made up textile articles , woven , excluding those of catego ­ ries 1 1 3 and 1 1 4 ( ») OJ No L 354, 29 . 12. 1980 , p . 1 . 5 . 9 . 81 No L 252/ 11Official Journal of the European Communities Artide 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 September 1981 . For the Commission Ã tienne DAVIGNON Vice-President